Citation Nr: 0612909	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 27, 1999, 
for the veteran's 100 percent rating for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July to October 
1978, and from May 1979 to March 1983.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an effective date earlier than July 27, 1999, 
for the award of a 100 percent rating for bipolar disorder.   

The veteran's claim was remanded in September 2005.

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

A review of the veteran's claims folder shows that she was 
granted service connection for bipolar disorder in a 
September 1994 rating decision, and assigned a 30 percent 
rating effective March 23, 1992.  The veteran appealed the 
effective date assigned for her disability, and in a March 
1999 decision, the Board granted an earlier effective date to 
June 14, 1984.  When the RO effectuated the Board's decision 
in May 1999, it assigned a 30 percent rating from June 14, 
1984, a temporary total rating effective August 23, 1988, 
with the 30 percent rating reassigned from October 1, 1988.  

The veteran then raised a claim for an increased rating in 
June 1999, and in a May 2001 rating decision, the RO 
increased the veteran's rating to 100 percent effective July 
27, 1999.  The veteran thereafter raised a claim for an 
earlier effective date for her 100 percent rating in February 
2002, and this appeal ensued.  

Although a letter was sent to the veteran in October 2003 
which provided the notice requirements as listed in the 
Veterans Claims Assistance Act of 2000 (VCAA), it cited to 
the wrong information that the veteran had to submit to 
prevail on her claim.  Specifically, the letter stated that 
for the veteran to prevail on her claim for an earlier 
effective date, she had to submit evidence that entitlement 
arose prior to October 1, 1988.  However, this is the wrong 
standard for the veteran's effective date claim.  For the 
veteran to prevail on her claim, she must submit information 
and evidence showing that entitlement for her 100 percent 
rating arose prior to July 27, 1999.  To do that, the 
evidence must show that the veteran filed a claim for 
increase prior to July 27, 1999, and that she met the 
criteria for a 100 percent rating for bipolar disorder at 
that time.  Furthermore, it appears that the August 1997 
rating decision that denied an increased rating for bipolar 
disorder from 30 percent is a final decision (i.e., the 
veteran did not appeal said decision), so that the veteran 
cannot be entitled to an effective date earlier than August 
25, 1997.  

Thus, the veteran should be mailed a VCAA letter that tells 
her of the information and evidence needed to prove her claim 
for an effective date earlier than July 27, 1999, for a 100 
percent rating for her service-connected bipolar disorder.  
Accordingly, her claim must be remanded so that she can be 
provided notice as required under 38 C.F.R. § 3.159(b) in 
written format.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159.  The 
appellant must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an effective date earlier than 
July 27, 1999, for a 100 percent rating 
for the veteran's service-connected 
bipolar disorder.  Specifically, the 
letter should state that the information 
and evidence must show that the veteran 
filed a claim for increase prior to July 
27, 1999, and that she met the criteria 
for a 100 percent rating for bipolar 
disorder at that time.  Furthermore, the 
letter should note that it appears that 
the August 1997 rating decision that 
denied an increased rating for bipolar 
disorder from 30 percent is a final 
decision (i.e., the veteran did not appeal 
said decision), so that she cannot be 
entitled to an earlier effective date than 
August 25, 1997.  
Furthermore, the appellant should be 
notified of which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to her claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that she 
has no further evidence to submit, the 
appellant's claim of an effective date 
earlier than July 27, 1999, for the grant 
of his 100 percent rating for bipolar 
disorder, should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


